Citation Nr: 1329233	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  11-11 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD), with anxiety and panic attacks.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Antoinette Chance, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps from August 1965 to April 1969, to include 
service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2010 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
service connection for Post-Traumatic Stress Disorder 
(PTSD), with anxiety and panic attacks.

The Veteran testified at an August 2011 hearing held before 
the undersigned via videoconference from the RO; a 
transcript of the hearing is associated with the claims 
file. At that time the Veteran also submitted statements 
from his VA licensed social worker, along with waivers of 
initial RO consideration.

The Board notes that in addition to the paper claims file, 
there is a Virtual VA electronic claims file associated with 
the Veteran's claims. A review of the documents in the 
electronic file reveals that they are either duplicative of 
the evidence in the paper files or are irrelevant to the 
issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his combat experiences during the 
Vietnam War were the stressors that caused his current PTSD 
and that he is entitled to service connection on that basis. 
The Board notes that the Veteran's claimed stressors related 
to his combat experiences were verified by the U.S. Army & 
Joint Services Records Research Center (JSRRC) in July 2010.  
The Veteran's claim has been denied based upon the question 
of whether he currently has PTSD.  A review of the claims 
file reveals that there are conflicting VA medical opinions 
as to that question. In view of this, the Board is of the 
opinion that further development is warranted prior to 
adjudication of the claim on the merits.

Specifically, the Veteran began treatment with a VA Licensed 
Clinical Social Worker (LCSW) in December 2009. During that 
initial assessment, LCSW diagnosed the Veteran with 
Chronic/Moderate PTSD after the Veteran explained that he 
was suffering from sleep disturbance with vivid nightmares, 
flashbacks, exaggerated startle response, and frequently 
sitting in positions that face the door as a result of his 
combat experiences in the military. The same LCSW upheld his 
PTSD diagnosis in subsequent letters to the Veteran's 
representative submitted in May 2011 and August 2011. 
However, in July 2010, the Veteran underwent a VA PTSD 
examination by a doctorate-level licensed Psychologist who 
declined to render a PTSD diagnosis, or any other diagnosis 
on Axis I. The examiner opined that the Veteran did not meet 
the PTSD criterion because his accounts of stressor-related 
experiences lacked detail and there was no evidence of 
hypervigilance, hyper-alertness, or hyperarousal. Further, 
he opined that the Veteran appeared to have socialized 
normally since his separation from service. 

Due to the contradictory opinions, the Board finds that a 
new VA examination and opinion is required to reconcile the 
conflicting medical opinions of record and determine whether 
the Veteran has a psychiatric disorder due to service. Such 
will ensure full compliance with VA's duty to assist the 
Veteran in substantiating his claim. See 5103A; 38 C.F.R. §§ 
3.159, 3.326.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for VA PTSD 
examination with a licensed 
psychiatrist to clarify the conflicting 
evidence in the record. The entire 
claims file (i.e. both the paper claims 
file and any medical records contained 
in Virtual VA) must be made available 
to and reviewed by the examiner in 
conjunction with the examination. If 
the examiner does not have access to 
Virtual VA, any treatment records 
contained in Virtual VA file must be 
printed and associated with the paper 
claims file. The examiner must note in 
the examination report that the 
evidence in the claims file has been 
reviewed.

The examiner must provide an opinion as 
to whether the Veteran has any current 
psychiatric disability, to include 
PTSD, and if so, whether it is at least 
as likely as not (50 percent 
probability or greater) that the 
diagnosis is directly related to his 
military services, including any in-
service stressor. (For the purposes of 
this examination, the examiner is 
advised that the Veteran's claimed 
stressors have been confirmed by JSRRC 
in a July 2010 report, and the examiner 
is referred to that document for any 
additional information regarding the 
stressors that have been confirmed.) 

A full and complete rationale for any 
opinion expressed is required. The 
examiner must address the allegations 
in the lay evidence of record in light 
of the fact that lay testimony can be 
sufficient to establish a nexus. If the 
examiner feels that the requested 
opinion cannot be rendered without 
resorting to speculation, the examiner 
must state whether the need to 
speculate is caused by a deficiency in 
the state of general medical knowledge 
(i.e. no one could respond given the 
medical science and the known facts) or 
by a deficiency in the record or the 
examiner (i.e. additional facts are 
required, or the examiner does not have 
the needed knowledge or training). 
Jones v. Shinseki, 23 Vet. App. 382 
(2010).

Also, the examiner must provide 
comments on the two conflicting 
opinions regarding the existence of a 
current psychiatric disability set 
forth in the December 2009 initial 
social work assessment and in the July 
2010 VA PTSD examination opinion.

2.	Review the claims file to ensure that 
all of the foregoing requested 
development is completed, and arrange 
for any additional development 
indicated. Then re-adjudicate the claim 
on appeal. If the benefit sought 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his 
representative the requisite period of 
time to respond. The case should then 
be returned to the Board for further 
appellate review, if otherwise in 
order. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

